Russell, C. J.
1. When the only issue before the jury was the question of the defendant’s guilt or innocence of the offense of carrying a concealed pistol at a designated time and place, argument of counsel, that “the defendant had the audacity to go to his landlord’s own yard, and, because he wouldn’t let him have a wagon, cursed him and drew a pistol on him, and threatened to kill him,” was improper and prejudicial, and *814should not have been permitted, over timely objection of counsel to that effect; and the argument of another attorney for the State that “this was the most horrible case he ever saw in court, — a negro going to a white man’s yard, and, in the presence of his wife and children, cursing, drawing a pistol, and threatening to kill him,” was so foreign to the issue, so improper, and so prejudicial to the defendant’s right to a fail-trial, as to have required the grant of a mistrial when asked by tlie defendant. The evil effect of this argument as to impertinent and prejudicial matters can not be held to be effectually cured by a mere instruction on the part of the court to the jury to disregard it.
Decided July 21, 1914.
Conviction of carrying concealed weapon; from city court of LaGrange — Judge Harwell. April 11, 1914.
Hatton Lovejoy, for plaintiff in error.
Henry Reeves, solicitor, contra.

Judgment reversed.

Boon, J., absent.